Title: From Thomas Jefferson to James Maxwell, 31 August 1780
From: Jefferson, Thomas
To: Maxwell, James



Sir
In Council august 31. 1780.

I inclose you a copy of a Letter from Governour Lee. We are very desirous to afford all the cooperation in our power. The brig and such of the boats and two eastern shore gallies as can be equipped we wish to have sent. We therefore think it will be adviseable in you, laying aside all other business, to proceed immediately to hampton or what ever other place you can act from with most energy, and put every thing in motion to prepare for this expedition. Knowing the design of the state, of our bay, the force we can set on foot, and that prepared by maryland, you are desired to make your orders as to our part final and not to await my countersignature. Be pleased to inform me by the return of the express what aid we can yield, and what time, place, and other circumstances of rendezvous you think most practicable, in short what  plan you mean to pursue that I may communicate the same to Governor Lee.
I am with great respect, sir, your mo. obedient servant,

Th: Jefferson

P.S. To Captain Maxwells Letter of Sepr. 2d. to Commo. Barron. That Commodore Barron may clearly understand our intentions I woud observe to him that the Maryland force is to sail from Baltimore on the 9th instant. If the vessels sail that day the Commodore will convoy them as he now intends, and if on his way up he shou’d meet the Maryland force he is to leave the provision vessels, and join the Marylanders; but if he should not meet them, he is when he has attended the provision vessels as far as is necessary to proceed to Baltimore, and there join the Marylanders. If the provision vessels should not sail before the 9th Commo. Barron is to go round to york and there lie ready either to join the provision vessels or the Marylanders which ever shall first appear. If the provision vessels first appear he will join them, and conduct himself as in the case first supposed. The object of this joint cruize is to clear the bay. Whether the cruize of our vessels is to be extended out of the capes, must be left to the discretion of the Commodore. If any future cruizes can be established in concert, we shall be pleased to cooperate in them so far as they shall have for their object the clearing Chesapeake bay or the vicinities of the Capes.
Th: Jefferson

